NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4665-14T4

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

J.S.G.,1

     Defendant-Appellant.
___________________________

              Argued September 14, 2017 – Decided            July 24, 2018

              Before Judges Simonelli, Haas and Rothstadt.

              On appeal from Superior Court of New Jersey,
              Law Division, Gloucester County, Indictment
              No. 13-12-1208.

              Daniel S.     Rockoff, Assistant Deputy Public
              Defender,    argued the cause for appellant
              (Joseph E.   Krakora, Public Defender, attorney;
              Daniel S.     Rockoff, of counsel and on the
              briefs).

              Steven A. Yomtov, Deputy Attorney General,
              argued the cause for respondent (Christopher
              S. Porrino, Attorney General, attorney; Steven
              A. Yomtov, of counsel and on the brief).



1
   We use initials to identify those individuals involved in this
matter pursuant to Rule 1:38-3.
PER CURIAM

       This appeal involves the warrantless, nonconsensual search

of    children's     school   records       for        the   name   of    their   father,

defendant J.S.G., who was the owner of a vehicle linked to two

burglaries.        Defendant pled guilty to fourth-degree receiving

stolen property, N.J.S.A. 2C:20-7, after the trial court denied

his    motion   to     suppress,      and        was    sentenced        to   a   two-year

probationary term.        We affirm the denial of the motion, but for

different reasons than the court expressed in its February 25,

2015 oral opinion.        Aquilio v. Cont'l Ins. Co. of N.J., 310 N.J.

Super. 558, 561 (App. Div. 1998).

                                            I.

       The   parties    stipulated      to        the    following       facts    at   the

suppression hearing.          On August 18, 2013, a Westville police

officer responded to a reported burglary at a home located on

Magnolia Street. The homeowner informed Meyers that someone broke

into his home and stole numerous household appliances and tools

valued at approximately $4000.              There were no leads developed at

the scene.

       On August 28, 2013, a Westville police officer responded to

a reported burglary at another home located on Magnolia Street.

An    electrician      working   at    the        home       reported     that    several


                                            2                                      A-4665-14T4
appliances valued at approximately $3000 were missing. The police

found tire tracks leading from the driveway to the back door of

the home that appeared to be wide enough to belong to a large

pickup truck.     There were no leads developed at the scene.

     Westville     Police    Detective   Donald   Kiermeier,   who     was

assigned    to    investigate    both    burglaries,   obtained      video

surveillance from a building adjacent to the home burglarized on

August 28, 2013.     The video from one camera showed a pickup truck

with five orange lights on the front of the cab driving away from

the property, but did not show the driver or license plate number.

The vehicle resembled an older two-tone red and sliver pickup

truck consistent with a 1980's Ford pickup truck (the truck).           As

the truck backed out of the driveway, it appeared to have items

in the bed that were consistent with the appliances stolen from

the home.     A video from another camera also showed items in the

bed that appeared to be appliances.

     Kiermeier spoke to residents of Magnolia Street about the

burglaries.      Based on his description of the truck, a resident

said he saw a similar truck frequently parked at another home on

Magnolia Street and provided a photo of the truck from his home

surveillance system.        Kiermeier went to the home the resident

identified and spoke to its occupant, L.H., who said the truck

was often parked there and belonged to her children's father.

                                    3                             A-4665-14T4
L.H. denied knowing about the recent burglaries on Magnolia Street

and declined to give Kiermeier any information about him.

     While speaking to L.H., Kiermeier noticed she had a child

who appeared to be approximately seven years old.    He contacted

the principal of a local elementary school and asked if she was

familiar with L.H.    The principal said L.H. had two children

enrolled at the school.     Kiermeier obtained parental contact

information from the principal, which listed defendant as the

father. Kiermeier conducted a motor vehicle search and discovered

defendant had a red Ford pickup truck registered in his name.

     Kiermeier then went to Camden Iron & Metal, Inc. to determine

whether defendant had scrapped any of the stolen items there.     He

obtained receipts for and photographs of items defendant had

scrapped, which appeared to match the items stolen on August 18,

2013.   He also obtained photographs of the truck, which showed

the stolen items in the bed.        He spoke to the victim, who

positively identified the items shown in the photographs as his

stolen property.   Defendant was arrested the next day.

     On his motion to suppress, defendant argued he had reasonable

expectation of privacy in personally identifiable information

(his name) contained in his children's school records because the

Family Educational Rights and Privacy Act (FERPA), 20 U.S.C. §

1232g, and its corresponding regulation, 34 C.F.R. § 99, and the

                                4                           A-4665-14T4
New Jersey Pupil Records Act (NJPRA), N.J.S.A. 18A:36-19, and its

corresponding regulations, N.J.A.C. 6A:32-7.1 to -7.8, guarantee

parents the right to safeguard that information from improper

disclosure.

     The   court    found   an    individual   ordinarily     surrenders     a

reasonable expectation of privacy in information revealed to a

third party and that "a person's name could hardly be thought of

as protected privacy information."             The court also found the

policy behind FERPA and the NJPRA is to protect the student's

privacy, not the privacy of the parent's name, and any violation

implicated the school, not the police.             The court determined,

that a parent's name could be disclosed under FERPA as "directory

information."      The court concluded that "no privacy interest was

violated so as to require a warrant as to the parent's name" and

"[n]o   information    on   the   student   was   used   as   part   of   this

investigation in any event."         The court also held, sua sponte,

that the inevitable discovery doctrine applied.

     On appeal, defendant raises the following contentions.

           POINT I

           A POLICE OFFICER'S WARRANTLESS, NONCONSENSUAL
           SEARCH OF CHILDRENS' SCHOOL RECORDS FOR
           PATERNITY    INFORMATION    PROTECTED    FROM
           UNAUTHORIZED ACCESS BY THE PLAIN TEXT OF
           FEDERAL, STATE, AND LOCAL PRIVACY LAWS
           VIOLATED DEFENDANT'S REASONABLE EXPECTATION
           OF PRIVACY UNDER THE FEDERAL AND STATE

                                      5                               A-4665-14T4
CONSTITUTIONS [U.S. CONST., AMEND. IV; N.J.
CONST., ART. I, ¶ 7].

  A. Federal, State, And Local Privacy Laws
  Reflect   A   Broad   Societal   Consensus:
  [Defendant] Had A Reasonable Expectation Of
  Privacy In His Children's School Records
  And The Personally Identifying Information
  Therein, Including Paternity Information.

    1.   Federal Law Specifically Defines
    Paternity Information In School Records
    As       "Personally        Identifiable
    Information," Protected From Warrantless
    Disclosure   Without  Written   Parental
    Consent.

    2.   While Federal Law Allows Local
    Authorities To Designate, By Public
    Notice,    Categories    Of   "Personally
    Identifiable Information" That May Be
    Disclosed Without The Written Parental
    Consent      Requirement      ("Directory
    Information"), The State Offered No Proof
    That [The Children's Elementary School]
    Has Exempted Paternity Information In
    This Manner.    If The State Had Looked,
    It Would Have Discovered That [The
    School's] Public Notice Actually Does Not
    Exempt Paternity Information From The
    Written Parental Consent Requirement.

    3.   Federal Law Prohibits Members Of The
    Public From Using A Mother's Name To
    Search School Records In Order To Learn
    The Names Of Her Children, And Any
    Paternity Information Associated With
    Those Children, Which Is Exactly What The
    Police Officer Did.

    4.   New Jersey State Law Did Not Permit
    The Officer's Warrantless, Nonconsensual
    Search.    Federal Law Establishes A
    Privacy Floor Below Which State Law
    Cannot Sink.

                     6                          A-4665-14T4
  5.   Because The Plain Text of Federal,
  State, And Local Privacy Laws Clearly and
  Unambiguously     Barred    The    Police
  Officer's   Warrantless,    Nonconsensual
  Search, The Court Had No Reason To
  Examine Statutory Purpose.

  6.   Although The Trial Court Had No
  Reason To Look Beyond The Clear And
  Unambiguous Plain Text Of Federal, State,
  And Local Privacy Laws, The Purpose Of
  These Laws Is Plainly To Protect Familial
  Privacy,   Not   Just  The   Privacy   Of
  Children.

  7.   Leaving   Aside   FERPA's   Federal,
  State,   And   Local   Statutory   Scheme
  Protecting A Right To Privacy In School
  Records, The New Jersey Supreme Court Has
  Also Found Constitutionally-Based Rights
  Protecting The Privacy Of Familial
  Associations And Consensual Adult Sexual
  Relationships.

B. The Trial Court Erred By Not Applying
The Exclusionary Rule.

  1.   [Defendant] Did Not Waive His
  Reasonable Expectation Of Privacy In His
  Children's   School   Records   And   The
  Personally    Identifying     Information
  Therein.

  2.   The Trial Court Erroneously Applied
  The Inevitable Discovery Doctrine Sua
  Sponte, Without Any Explanation As To Why
  Or How The Evidence Would Have Been
  Inevitably Discovered, After The State
  Failed To Raise It Or Call Any Witnesses
  To Support It.

  3.   Because Federal, State, And Local
  Privacy Laws Explicitly Required The
  Police To Obtain A Judicial Search

                   7                          A-4665-14T4
                  Warrant,   And   The  Police   Did   Not,
                  Exclusion Of The Evidence Here Would Only
                  Acknowledge The Social Choices Made By
                  The Political Branches.

     Our Supreme Court has established the standard of review

applicable to consideration of a trial judge's ruling on a motion

to suppress:

          We are bound to uphold a trial court's factual
          findings in a motion to suppress provided
          those "findings are supported by sufficient
          credible evidence in the record." Deference
          to those findings is particularly appropriate
          when the trial court has the "opportunity to
          hear and see the witnesses and to have the
          feel of the case, which a reviewing court
          cannot enjoy."     Nevertheless, we are not
          required to accept findings that are "clearly
          mistaken" based on our independent review of
          the record. Moreover, we need not defer "to
          a trial . . . court's interpretation of the
          law" because "[l]egal issues are reviewed de
          novo."

          [State v. Watts, 223 N.J. 503, 516 (2015)
          (alteration   in    original)   (citations
          omitted).]

Because this appeal involves the court's interpretation of the

law, our review is de novo with no deference afforded to the

court's legal conclusions.       Ibid.

                                    II.

     We   first    address     defendant's   argument    that   the     court

erroneously    applied   the    inevitable   discovery   doctrine.         The

inevitable discovery doctrine is an exception to the exclusionary


                                     8                                A-4665-14T4
rule.   Nix v. Williams, 467 U.S. 431, 444 (1984).   "If the State

can show that 'the information ultimately or inevitably would have

been discovered by lawful means . . . the deterrence rationale [of

the exclusionary rule] has so little basis that the evidence should

be received.'"   State v. Maltese, 222 N.J. 525, 551-52 (2015)

(alterations in original) (quoting Nix, 467 U.S. at 444).

     In order to invoke the doctrine, the State must show by clear

and convincing evidence that:

          (1) proper, normal and specific investigatory
          procedures would have been pursued in order
          to complete the investigation of the case; (2)
          under   all  of   the   surrounding   relevant
          circumstances the pursuit of those procedures
          would have inevitably resulted in discovery
          of the evidence; and (3) the discovery of the
          evidence through the use of such procedures
          would have occurred wholly independently of
          such evidence by unlawful means.

          [State v. Keaton, 222 N.J. 438, 451 (2015)
          (quoting State v. Sugar, 100 N.J. 214, 238
          (1985) (Sugar II)).]

The State must demonstrate that "had the illegality not occurred,

it would have pursued established investigatory procedures that

would have inevitably resulted in the discovery of the controverted

evidence, wholly apart from its unlawful acquisition."     Sugar II,

100 N.J. at 240.    "[T]he central question to be addressed in

invoking the 'inevitable discovery' rule 'is whether that very

item of evidence would inevitably have been discovered, not merely


                                 9                           A-4665-14T4
whether     evidence       roughly       comparable          would     have        been    so

discovered.'"         State v. Worthy, 141 N.J. 368, 390 (1995) (citation

omitted).       However, "the State need not demonstrate the exact

circumstances of the evidence's discovery . . . . It need only

present facts sufficient to persuade the court, by a clear and

convincing standard, that the [evidence] would be discovered."

Maltese, 222 N.J. at 552 (alterations in original) (quoting State

v. Sugar, 108 N.J. 151, 158 (1987) (Sugar III)).

       Here,    the    State   did     not     raise    the    inevitable      discovery

doctrine and presented no evidence, let alone clear and convincing

evidence,      satisfying      the     three      requirements       noted    in    Keaton.

Accordingly, the court erred in speculating that the police would

have   inevitably        discovered      defendant's          name.      Nevertheless,

defendant was not entitled to suppression of his name.

                                            III.

       Defendant       contends      that    FERPA     and     the    NJPRA     create      a

reasonable      expectation       of    privacy        in   his   children's         school

records,       including        "personally          identifiable            information"

(paternity information/his name) contained therein, and protect

that information from disclosure under the Fourth Amendment and




                                             10                                     A-4665-14T4
Article 1, paragraph 7 of the New Jersey Constitution without a

warrant or written parental consent.2      We disagree.

             FERPA and the Corresponding Regulations

      FERPA governs the conditions for the availability of funds

to   educational   agencies   or   institutions   and   the   release   of

education records.     See 20 U.S.C. § 1232g(a).         FERPA provides

that:

           No funds shall be made available under any
           applicable program to any educational agency
           or institution which has a policy or practice
           of permitting the release of educational
           records    (or     personally    identifiable
           information contained therein other than
           directory information, as defined in [20
           U.S.C. § 1232g(a)(5)] of students without the
           written consent of their parents to any
           individual, agency, or organization, other
           than [as stated in 20 U.S.C. § 1232g(b)(1)(A)
           to (L)].

           [20 U.S.C. § 1232g(b)(1) (emphasis added).]

FERPA defines "directory information" as follows:

           For the purposes of this section the term
           "directory information" relating to a student
           includes the following: the student's name,
           address, telephone listing, date and place of
           birth, major field of study, participation in
           officially recognized activities and sports,
           weight and height of members of athletic
           teams, dates of attendance, degrees and awards
           received, and the most recent previous

2
    Post-argument, defendant cited to Brennan v. Bergen Cty.
Prosecutor's Office, ___ N.J. ___ (2018) to support this argument.
However, Brennan involved the Open Public Records Act, N.J.S.A.
47:1A-1 to -13, and has no bearing on the issues in this case.

                                   11                             A-4665-14T4
          educational agency or institution attended by
          the student.

          [20 U.S.C. § 1232g(a)(5)(A) (emphasis added).]

The corresponding regulation, 34 C.F.R. § 99.3, defines "directory

information" as follows, in pertinent part:

          Directory   information    means   information
          contained in an education record of a student
          that would not generally be considered harmful
          or an invasion of privacy if disclosed.

          (a) Directory information includes, but is
          not limited to, the student's name; address;
          telephone listing; electronic mail address;
          photograph; date and place of birth; major
          field of study; grade level; enrollment status
          (e.g., undergraduate or graduate, full-time or
          part-time);      dates      of     attendance;
          participation    in    officially   recognized
          activities and sports; weight and height of
          members of athletic teams; degrees, honors,
          and awards received; and the most recent
          educational agency or institution attended.

          [(Emphasis added).]

     FERPA has a public notice requirement for the disclosure of

"directory information":

          Any educational agency or institution making
          public directory information shall give public
          notice of the categories of information which
          it has designated as such information with
          respect   to  each   student   attending   the
          institution or agency and shall allow a
          reasonable period of time after such notice
          has been given for a parent to inform the
          institution or agency that any or all of the
          information designated should not be released
          without the parent's prior consent.


                                12                         A-4665-14T4
          [20 U.S.C. § 1232g(a)(5)(B) (emphasis added).]

The regulations also have a public notice requirement for the

disclosure of "directory information":

          An educational agency or institution may
          disclose directory information if it has given
          public notice to parents of students in
          attendance and eligible students in attendance
          at the agency or institution of:

          (1) The types of personally identifiable
          information that the agency or institution has
          designated as directory information;

          (2) A parent's or eligible student's right
          to refuse to let the agency or institution
          designate any or all of those types of
          information about the student as directory
          information; and

          (3) The period of time within which a parent
          or eligible student has to notify the agency
          or institution in writing that he or she does
          not want any or all of those types of
          information about the student designated as
          directory information.

          [34 C.F.R. § 99.37(a) (emphasis added).]

     Here, the State argues that the name of a student's parent

is included as "directory information" because the definition of

"directory information" "includes, but is not limited to, the

student's name."   33 C.F.R. § 99.3.     However, the definition of

"personally identifiable information" specifically includes "the

name of the student's parent or other family members."        Ibid.

"Personally identifiable information" cannot be disclosed without


                               13                           A-4665-14T4
written     parental        consent    unless     the   educational    agency          or

institution designates it as "directory information" as described

in    34   C.F.R.    §   99.37.       20   U.S.C.   §   1232g(b)(1);       34    C.F.R.

§§ 99.30(a) and 99.31(a)(11).

       In this case, the school district's public notice advised

that the district must obtain written parental consent prior to

the disclosure of "personally identifiable information."                             The

public     notice    also     advised      that   the   district    "may    disclose

appropriately designated 'directory information' without written

consent, unless [the parent has] advised the [d]istrict to the

contrary in accordance with [d]istrict procedures."                    The public

notice did not designate the name of the student's parent as

"directory information."               Thus, parental consent was required

before      the     disclosure        of   defendant's      name    under        FERPA.

       Nevertheless, defendant was not entitled to suppression of

his    name.        FERPA    is   a    funding    statute    with   corresponding

regulations establishing procedures for administrative enforcement

and administrative remedies for improper disclosure of student

records.     See 20 U.S.C. § 1232g(f) and (g); 34 C.F.R. §§ 99.60(a)

and (b), 99.63, 99.64(a) and (b), 99.65(a), 99.66(b) and (c)(1);

and 99.67(1), (2) and (3).            As we have made clear, "FERPA does not

itself establish procedures for disclosure of school records.

Rather, it provides that federal school funds will be withheld

                                           14                                   A-4665-14T4
from any school that effectively [violates FERPA] . . .                 and it

requires    educational   agencies        or   institutions     to    establish

appropriate procedures for granting access to such records to

parents of school children."       K.L. v. Evesham Twp. Bd. of Educ.,

423 N.J. Super. 337, 363 (App. Div. 2011) (citation omitted).                  In

addition, the United States Supreme Court has held that "FERPA's

nondisclosure    provisions     further        speak   only     in   terms     of

institutional policy and practice, not individual instances of

disclosure." Gonzaga Univ. v. Doe, 536 U.S. 273, 288 (2002)

(emphasis    added)   (citing   20        U.S.C.   §   1232b(b)(1)     to    (2)

(prohibiting funding of "any educational agency or institution

which has a policy or practice of permitting the release of

education   records")).     What     occurred      here   was   an   individual

instance of disclosure.

    More importantly, FERPA does not confer an enforceable right

or provide for suppression in the event of a violation. As the

Supreme Court made clear:

            There    is    no   question   that    FERPA's
            nondisclosure provisions fail to confer
            enforceable rights.      To begin with, the
            provisions entirely lack the sort of "rights-
            creating" language critical to showing the
            requisite congressional intent to create new
            rights.     Unlike the individually focused
            terminology of Titles VI and IX ("no person
            shall be subjected to discrimination"),
            FERPA's provisions speak only to the Secretary
            of Education, directing that "no funds shall

                                     15                                 A-4665-14T4
          be made available" to any "educational agency
          or institution" which has a prohibited "policy
          or practice." 20 [U.S.C.] § 1232g(b)(1). This
          focus is two steps removed from the interests
          of individual students and parents and clearly
          does not confer the sort of "individual
          entitlement" that is enforceable under [42
          U.S.C.] § 1983.

          [Id. at 287 (citation omitted).]

See also Alexander v. Sandoval, 532 U.S. 275, 289 (2001) ("Statutes

that focus on the person regulated rather than the individuals

protected create 'no implication of an intent to confer rights on

a particular class of persons'").    The Supreme Court held:

          Our conclusion that FERPA's nondisclosure
          provisions fail to confer enforceable rights
          is buttressed by the mechanism that Congress
          chose   to   provide    for    enforcing    those
          provisions. Congress expressly authorized the
          Secretary   of    Education    to    "deal   with
          violations" of the Act, and required the
          Secretary to "establish or designate [a]
          review    board"    for     investigating     and
          adjudicating such violations.        Pursuant to
          these provisions, the Secretary created the
          Family Policy Compliance Office (FPCO) "to act
          as the Review Board required under the Act and
          to enforce the Act with respect to all
          applicable programs."        The FPCO permits
          students and parents who suspect a violation
          of the Act to file individual written
          complaints.    If a complaint is timely and
          contains required information, the FPCO will
          initiate   an    investigation,     notify    the
          educational institution of the charge, and
          request a written response.       If a violation
          is found, the FPCO distributes a notice of
          factual findings and a "statement of the
          specific steps that the agency or institution
          must take to comply" with FERPA.            These

                                16                             A-4665-14T4
          administrative procedures . . . further
          counsel against our finding a congressional
          intent to create individually enforceable
          private rights[.]

          [Gonzaga Univ., 536 U.S. at 289-290 (emphasis
          added) (citations omitted).]

     With a person having no enforceable private right under FERPA

for a school's improper disclosure of "directory information" or

"personally identifiable information," it logically follows that

a person would also have no enforceable Fourth Amendment right for

a school's improper disclosure of the name of a student's parent

contained school records.

     We elaborate this point in an analogous federal statute, the

Federal Electronic Communications Privacy Act of 1986 (ECPA), 18

U.S.C. §§ 2701 to 2712, which our Supreme Court has interpreted

to confer no Fourth Amendment privacy interests.     See State v.

Evers, 175 N.J. 355, 372-73 (2003).   The ECPA provides procedures

by which a government entity may acquire subscriber information

from an Internet service provider.    18 U.S.C. § 2703(c).      "The

ECPA requires a government entity seeking to procure subscriber

information from an Internet service provider must do so by

warrant, court order, subpoena, or consent of the subscriber."

Evers, 175 N.J. at 372 (citing 18 U.S.C. § 270(c)(1)).    "Although

18 U.S.C. § 2703 provides statutory privacy rights for Internet

service provider subscribers, it does not afford an objectively

                               17                           A-4665-14T4
reasonable expectation of privacy under the Fourth Amendment."

Evers, 175 N.J. at 372-373 (2001).       As the Court held:

           Although Congress is willing to recognize that
           individuals have some degree of privacy in the
           stored data and transactional records that
           their [internet service providers] retain, the
           ECPA is hardly a legislative determination
           that this expectation of privacy is one that
           rises to the level of "reasonably objective"
           for Fourth Amendment purposes.     Despite its
           concern for privacy, Congress did not provide
           for suppression where a party obtains stored
           data or transactional records in violation of
           the Act . . . . For Fourth Amendment purposes,
           this court does not find that the ECPA has
           legislatively determined that an individual
           has a reasonable expectation of privacy in his
           name, address, social security number, credit
           card   number,   and   proof   of   [i]nternet
           connection. The fact that the ECPA does not
           proscribe turning over such information to
           private entities buttresses the conclusion
           that the ECPA does not create a reasonable
           expectation of privacy in that information.

           [Id. at 374       (emphasis       added)   (citation
           omitted).]

     We follow the holdings in Gonzaga Univ. and Evers that FERPA

does not create an objectively reasonable expectation of privacy

in   student   records     recognized    by     the   Fourth     Amendment.

Accordingly, defendant had no reasonable expectation of privacy

in   his   children's    school   records,     including   the    paternity

information contained therein, and was not entitled to suppression

of his name.



                                   18                               A-4665-14T4
            The NJPRA and the Corresponding Regulations

      The NJPRA requires the State Board of Education to:

           provide by regulation for the creation,
           maintenance and retention of pupil records and
           for the security thereof and access thereto,
           to provide general protection for the right
           of the pupil to be supplied with necessary
           information about herself or himself, the
           right of the parent or guardian and the adult
           pupil to be supplied with full information
           about the pupil, except as may be inconsistent
           with reasonable protection of the persons
           involved, the right of both pupil and parent
           or guardian to reasonable privacy as against
           other persons and the opportunity for the
           public schools to have the data necessary to
           provide a thorough and efficient educational
           system for all pupils.

           [N.J.S.A. 18A:36-19.]

The   corresponding   regulation,    N.J.A.C.   6A:32-7.1(b),    requires

school districts to "compile and maintain student records and

regulate   access,    disclosure,   or   communication   of   information

contained in educational records in a manner that assures the

security of such records in accordance with this subchapter."

      In addition to these requirements, N.J.A.C. 6A:32-7.1(g)(5)

requires school districts to "establish written policies and

procedures for student records that . . . [a]llow for release of

school contact directory information for official use, as denied

by N.J.A.C. 6A:32-7.2."     "Student record" is defined as:

           information related to an individual student
           gathered within or outside the school district

                                    19                            A-4665-14T4
             and maintained within the school district,
             regardless of the physical form in which it
             is maintained. Essential in this definition
             is the idea that any information that is
             maintained for the purpose of second-party
             review is considered a student record.
             Therefore, information recorded by certified
             school personnel solely as a memory aid and
             not for the use of a second party is excluded
             from this definition.

             [N.J.A.C. 6A:32-2.1.]

Mandated     student    records    that    school   districts     must   maintain

include "[t]he student's name, address, telephone number, date of

birth, name of parent(s), gender, standardized assessment results,

grades, attendance, classes attended, grade level completed, year

completed, and years of attendance[,]" and "[a]ll other records

required by N.J.A.C. 6A."          N.J.A.C. 6A:32-7.3.

       N.J.A.C.    6A:32-7.5(a)      provides       that   "[o]nly     authorized

organizations, agencies or persons as defined in this section

shall have access to student records, including student health

records."          N.J.A.C.       6A:32-7.5(e)        lists     the    authorized

organizations, agencies, and persons permitted access to "student

records."     The list does not include law enforcement.

       In   addition    to   "student     records,"    school    districts    must

"compile and maintain a school contact directory for official use

that   is    separate    and   distinct      from   the    student    information

directory."       N.J.A.C. 6A:32-7.2(a); see also N.J.A.C. 6A:32-7.3


                                        20                                A-4665-14T4
(requiring   school   districts   to       maintain   "[a]ll   other   records

required by N.J.A.C. 6A").

      N.J.A.C. 6A:32-2.1 defines "school contact directory for

official use" as "a compilation by a district board of education

that includes the following information for each student: name,

address, telephone number, date of birth and school of enrollment.

The directory may be provided for official use only to judicial,

law   enforcement,    and   medical    personnel."       (Emphasis     added).

N.J.A.C. 6A:32-7.2(a) requires school districts to:

           provide information from the school contact
           directory for official use only to judicial
           and law enforcement personnel, and to medical
           personnel currently providing services to the
           student in question.     Upon request from a
           court, other judicial agency, law enforcement
           agency, or medical service provider currently
           providing services to the student in question,
           school personnel shall promptly verify the
           enrollment of a student and provide the
           requester with all information about the
           student that is contained in the school
           contact directory for official use.

           [(Emphasis added).]

      N.J.A.C. 6A:32-2.1 defines "student information directory"

as:

           a publication of a district board of education
           that includes the following information
           relating to a student. . . .

           1.   Name;
           2.   Grade level;
           3.   Date and place of birth;

                                      21                               A-4665-14T4
           4.   Dates of school attendance;
           5.   Major field of study;
           6.   Participation in officially recognized
           activities;
           7.   Weight and height relating to athletic
           team membership;
           8.   Degrees;
           9.   Awards;
           10. The most recent educational agency
           attended by the student; and
           11. Other similar information.

           [(Emphasis added).]

N.J.A.C.   6A:32-2.1   further   provides   that   information    from    a

"student information directory" "shall be used only by authorized

school district personnel and for designated official use by

judicial, law enforcement, and medical personnel and not for

general public consumption."     Ibid. (emphasis added).

     Putting this all together, although not explicitly stated in

the regulations, a "student information directory," which "shall

be used only by . . . law enforcement," could include as "[o]ther

similar information" the name of a student's parent.             N.J.A.C.

6A:32-2.1.   Similarly, a "school contact directory for official

use," which must be provided to law enforcement upon request,

could include the name of a student's parent.         Defendant's name

came from the school's parental contact information, and thus,

could be disclosed to law enforcement without written parental

consent.



                                  22                              A-4665-14T4
     In any event, since a student's name can be disclosed to law

enforcement, N.J.A.C. 6A:32-2.1, and must be disclosed to law

enforcement    upon   request,   N.J.A.C.   6A:32-7.2(a),    it    would    be

incongruous for the name of a student's parent's to garner any

greater privacy protection than their child's name.          Accordingly,

there was no violation of the NJPRA or its governing regulations

here.

     Even if there was a violation, this did not entitle defendant

to suppression of his name.           Like FERPA, the NJPRA and its

governing regulations merely provide administrative remedies for

a violation and do not provide for a private right of action or

suppression.    L.S. and R.S. v. Mount Olive Bd. of Educ., 765 F.

Supp. 2d 648, 664 (D.N.J. 2011) (holding that FERPA and the NJPRA

do not provide a private right of action); see also N.J.A.C. 6A:32-

7.7 (administrative remedies).

     We conclude that the NJPRA does not create an objectively

reasonable expectation of privacy in student records recognized

by the Fourth Amendment or Article 1, paragraph 7 of the New Jersey

Constitution.         Accordingly,    defendant   had   no        reasonable

expectation of privacy in his children's school records, including

the paternity information contained therein, and was not entitled

to suppression of his name.



                                     23                              A-4665-14T4
                                      IV.

     Defendant contends the motion judge erred by not applying the

exclusionary rule.   He argues that aside from FERPA and the NJPRA,

he had a reasonable expectation of privacy in the paternity

information (his name) contained in his children's school records,

and argues he did not waive that right by giving his name to the

school.      The State counters that a person has no reasonable

expectation of privacy in his or her name, and even if there was

a privacy right, one's identity cannot be suppressed from criminal

prosecution as a matter of law.            We agree with the State.

     "To invoke the protections of the Fourth Amendment and its

New Jersey counterpart, Article I, Paragraph 7, defendant must

show that a reasonable or legitimate expectation of privacy was

trammeled by government authorities."             Evers, 175 N.J. at 355,

369. "To meet this test, [the defendant] must establish that he

had both 'an actual (subjective) expectation of privacy,' and 'one

that society is prepared to recognize as reasonable.'"              Id. at 369

(citations omitted).

     "It has long been accepted that '[w]hat a person knowingly

exposes to the public . . . is not a subject of Fourth Amendment

protection.'"      Ibid.    (citations        omitted).      "An    individual

ordinarily    surrenders   a    reasonable     expectation   of    privacy    to

information    revealed    to   a   third-party.      If   that    third-party

                                      24                               A-4665-14T4
discloses the information to the government, the individual, who

falsely     believed    his   confidence     would    be    maintained,     will

generally have no Fourth Amendment claim."                  Ibid. (citations

omitted).

       In addition, a person "cannot have a reasonable expectation

of   privacy"    in   information   "readily   available      through     public

records," including a person's name.           Doe v. Poritz, 142 N.J. 1,

80 (1995).      However, although information "may be available to the

public, in some form or other, [that] does not mean [a person] has

no interest in limiting its dissemination."                Burnett v. Cty. of

Bergen, 198 N.J. 408, 430 (2009) (citation omitted).                When such

information is "combined with other personal information" it may

"elevate[] the privacy concern at stake."            Id. at 430.   It is only

when information, e.g., a person's name, along with personal

identifiers, are collectively assembled that protected privacy

interests are implicated.        See id. at 430-31; Poritz, 198 N.J. at

81-82. For example, New Jersey recognizes a reasonable expectation

of privacy in the following records that have information combined

with    other    personal     information:    subscriber      information      an

individual provides to an Internet service provider, State v.

Reid, 194 N.J. 386, 399 (2008); utility records, State v. Domicz,

188 N.J. 285, 299 (2006); bank records, State v. McAllister, 184

N.J. at 17, 31 (2005); and telephone toll-billing, State v. Hunt,

                                     25                                 A-4665-14T4
91 N.J. 338, 347-48 (1982).

     However,   New   Jersey   has    not   recognized    a   reasonable

expectation of privacy in a phone number.      State v. DeFranco, 426

N.J. Super. 240, 248-50 (App. Div. 2012).     In DeFranco, the police

were investigating the defendant for his alleged sexual assault

of a student and obtained his cell phone number from the school

to conduct a consensual telephone intercept between him and the

victim.   Id. at 243-44.   We disagreed with the defendant that his

cell phone number should be afforded the same protection as in

Reid, Domicz, McAllister and Hunt.       Id. at 248.     "We perceive[d]

a significant difference between the 'generated information'[3]

afforded protection by the New Jersey Supreme Court in its privacy

decisions and the 'assigned information that defendant seeks to

protect in this case."     Id. at 249.   We found that:

           The [Internet service provider] records, the
           long-distance    billing    information,   the
           banking records, and the utility usage records
           of Reid, Hunt, McAllister, and Domicz,
           respectively, constituted the keys to the
           details of the lives of those to which the
           seemingly   innocuous    initial   information
           pertained.    While in some circumstances,
           knowledge of a telephone number might be
           equally revelatory, here it was not.       The
           number was simply a number.            In the

3
   Generated information refers to financial information such as
credit card records, medical records, and phone logs; assigned
information includes name, address, and social security number.
DeFranco, 426 N.J. Super. at 249 (citation omitted).


                                 26                              A-4665-14T4
           circumstances of this case, we do not find
           that    defendant's   professed    subjective
           expectation of privacy is one that society
           would be willing to recognize as reasonable.

           [Id. at 249-50 (emphasis added) (citations
           omitted).]

We also determined that even if the defendant had a protectable

privacy interest in his cell phone number, he waived that interest

by disclosing the number to third-parties and including it in the

school's staff directory.         Id. at 250.

      Here, defendant had no reasonable expectation of privacy in

his name contained in his children's school records.                  The police

simply   obtained    his   name   from      the   school's   parental    contact

information    and    no      other    records,      personal     identifiers,

information,   or    details      of   his    life    that    would    implicate

constitutionally protected privacy interests.                Defendant's name,

by itself, did not touch upon matters that a reasonable person

would deem private.        Since defendant has no privacy interest in

his name, the exclusionary rule did not apply.

      Regardless of any expectation of privacy in a person's name,

a defendant's identity cannot be suppressed based on a purported

violation under either the Fourth Amendment or Article 1, paragraph

7 of the New Jersey Constitution.           The Supreme Court has held that

the   exclusionary     rule     only     applies     to   the   fruits     of    a

constitutional violation, such as tangible, physical evidence

                                       27                                A-4665-14T4
seized, items observed or words overheard, or confessions or

statements of the accused.        United States v. Crews, 445 U.S. 463,

470 (1980).      The exclusionary rule does not apply to a person's

identity.      As the United States Supreme Court has held:

            [a]sking questions is an essential part of
            police investigations. In the ordinary course
            a police officer is free to ask a person for
            identification without implicating the Fourth
            Amendment. "[I]nterrogation relating to one's
            identity or a request for identification by
            the police does not, by itself, constitute a
            Fourth Amendment seizure."

            [Hiibel v. Sixth Judicial Dist. Court, 542
            U.S. 177, 185 (2004) (quoting INS v. Delgado,
            466 U.S. 210, 216 (1984)).]

The Supreme Court has also held that a defendant's identity "is

never itself suppressible as a fruit of an unlawful arrest, even

if   it   is    conceded   that    an     unlawful   arrest,   search,    or

interrogation occurred."      INS v. Lopez-Mendoza, 468 U.S. 1032,

1039-40 (1984).      The Supreme Court did not consider "egregious

violations of Fourth Amendment or other liberties that might

transgress notions of fundamental fairness and undermine the

probative value of the evidence obtained."           Id. at 1050-51.

     In United States v. Farias-Gonzales, 556 F.3d 1181 (11th Cir.

2009), the Eleventh Circuit weighed the heavy social costs of

suppressing identity evidence and concluded that evidence "offered

solely to prove the identity of [a] defendant" was admissible. Id.


                                     28                             A-4665-14T4
at 1187, 1189.    The court explained that in Hiibel, the Supreme

Court stated:

          "[i]n every criminal case, it is known and
          must be known who has been arrested and who
          is being tried."     Both the court and the
          Government are entitled to know who the
          defendant is, since permitting a defendant to
          hide   who   he   is   would   undermine   the
          administration of the criminal justice system.
          For example, a defendant who successfully
          suppressed all evidence of his identity could
          preclude   consideration   of   his   criminal
          history, which could give rise to relevant and
          admissible evidence at trial.

                 . . .

          The Constitution does not prohibit the
          Government   from  requiring   a  person to
          identi[f]y himself to a police officer.

          [Id. at 1187-88 (citations omitted).]

The Farias-Gonzales court further explained:

          Additionally, even if a defendant in a
          criminal prosecution successfully suppresses
          all evidence of his identity and the charges
          are dropped, the Government can collect new,
          admissible evidence of identity and re-indict
          him.   This is so because identity-related
          evidence is not unique evidence that, once
          suppressed, cannot be obtained by other means.
          The application of the exclusionary rule to
          identity-related evidence will have a minimal
          deterrence benefit, as its true effect will
          often be merely to postpone a criminal
          prosecution.

          [Id. at 1188-89 (citation omitted).]

See also Reid, 194 N.J. at 406 (finding suppression of the Internet


                               29                           A-4665-14T4
service provider records did "not mean that the evidence is lost

in its entirety[,]" as the records "existed independently of the

faulty   process     the   police    followed"    and    could    be   "reliably

reproduced and lawfully reacquired through a proper grand jury

subpoena").

      We are not concerned here with any egregious violations. All

the   police   did   was   obtain    defendant's       identity   through     the

school's parental contact information and no other evidence.

Defendant's    identity    itself,    even   if   it    was   obtained   by    an

unlawful search, was not suppressible under the exclusionary rule.

Lopez-Mendoza, 468 U.S. at 1039-40.

      Affirmed.




                                      30                                 A-4665-14T4